Title: To John Adams from David Jackson, 4 September 1797
From: Jackson, David
To: Adams, John



Sir
Philada Sept. 4th 1797

By this days mail I have no doubt you will be informed that Doctr Nicholas Way died yesterday, supposed of the contagious fever now prevalent in this City—
By the death of this gentleman, the office of Treasr of the Mint becomes vacant—If you think I am qualified to fill that office, I will thank you for the appointment—with much regard I remain / Sir / your Obdt Servt

David Jackson